          Case 2:19-bk-10762-NB         Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57     Desc
                                          Main Document    Page 1 of 7


           1   NICHOLAS ROZANSKY – Bar No. 219855
               SUSAN K. SEFLIN - Bar No. 213865
           2   JESSICA L. BAGDANOV - Bar No. 281020
               BRUTZKUS GUBNER
           3   21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
           4   Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
           5   Email:     sseflin@bg.law
                          jbagdanov@bg.law
           6
               Attorneys for Plaintiff and Chapter 11
           7   Debtor and Debtor in Possession
           8
                                         UNITED STATES BANKRUPTCY COURT
           9                              CENTRAL DISTRICT OF CALIFORNIA
          10                                   LOS ANGELES DIVISION

          11
                In re                                          Case No. 2:19-bk-10762-NB
          12
                KOI DESIGN LLC,                                Chapter 11
          13
                                                               Adv. Case No. 2:19-ap-______-NB
          14

          15    KOI DESIGN LLC,                                COMPLAINT FOR AVOIDANCE OF
                                                               JUDICIAL LIENS AND DECLARATORY
          16                          Plaintiff,               RELIEF
          17    v.

          18    STRATEGIC PARTNERS, INC.,

          19
                                      Defendant.
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                           1
2102379
          Case 2:19-bk-10762-NB             Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57               Desc
                                              Main Document    Page 2 of 7


           1          Koi Design LLC, the plaintiff and chapter 11 debtor and debtor in possession herein (the

           2   “Debtor”), hereby complains and alleges as against Strategic Partners, Inc. (“SPI” or the

           3   “Defendant”) as follows:

           4                                          NATURE OF ACTION

           5          1.      This is an adversary proceeding brought pursuant to Title VII of the Federal Rules of

           6   Bankruptcy Procedure to avoid abstracts of judgment and judgment liens recorded against the

           7   Debtor during the 90-day preference period and for alternative declaratory relief.

           8          2.      To the extent that the Defendant and/or its assignees file a proof of claim or have

           9   claim(s) listed on the Debtor’s schedules as undisputed, liquidated, and non-contingent, or has

          10   otherwise requested payment from the Debtor (collectively, “Claims”), this complaint (the

          11   “Complaint”) is not intended to be, nor should it be construed as, a waiver of the Debtor’s right to

          12   object to such Claims for any reason, including, but not limited to, any grounds set forth in sections

          13   502(a) through (j) (“Section 502”) of Title 11 of the United States Code (“Bankruptcy Code”), and

          14   any such rights are expressly reserved.

          15                      STATEMENT OF JURISDICTION AND PROCEEDINGS

          16          3.      On January 25, 2019, the Debtor filed a voluntary petition for relief under chapter 11

          17   of the Bankruptcy Code. The Debtor continues to operate its business and manage its financial

          18   affairs as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

          19   trustee, examiner, or committee has been appointed in the Debtor’s chapter 11 case.

          20          4.      The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157(b)(1)

          21   and 1334(a), and General Order No. 242-A of the District Court for the Central District of

          22   California, as this is a core proceeding under 28 U.S.C. §§ 157(b)(2)(F) and (K).

          23          5.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a), in that the

          24   instant proceeding is related to the Debtor’s case under the Bankruptcy Code that is still pending.

          25          6.      The Debtor consents to final orders or judgment by the Bankruptcy Court.

          26                                                 PARTIES

          27          7.      The Debtor brings this action in its capacity as the chapter 11 debtor and debtor in

          28   possession of this estate.
                                                                  2
2102379
          Case 2:19-bk-10762-NB          Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57                 Desc
                                           Main Document    Page 3 of 7


           1          8.      Defendant Strategic Partners, Inc. is a corporation organized under the laws of the

           2   State of California with its principal place of business in Chatsworth, California.

           3                                       GENERAL ALLEGATIONS

           4          9.      The Debtor and SPI are direct competitors in the clothing manufacturing industry.

           5          10.     On January 11, 2017, SPI filed a complaint (the “SPI Complaint”) against the Debtor

           6   in the United States District Court for the Central District of California, commencing the action

           7   styled, Strategic Partners, Inc. v. Koi Design LLC, U.S.D.C. No. 17-cv-00236 TJH (GJSx) (the

           8   “Infringement Action”). By the SPI Complaint, SPI asserted claims for relief against the Debtor for,

           9   among other things, trademark infringement and intentional interference with prospective economic

          10   advantage.

          11          11.     The Debtor has, at all times, disputed all claims for relief asserted by SPI in the

          12   Infringement Action. Unfortunately, and as a direct result of numerous gross errors and intentional

          13   misconduct of the Debtor’s former counsel in the Infringement Action, on August 10, 2018, the

          14   District Court entered default against the Debtor. Thereafter, and on October 4, 2018, the District

          15   Court entered default judgment against the Debtor and in favor of SPI for $5,266,380.68 (the

          16   “Default Judgment”).

          17          12.     Prior to entry of the Default Judgment and on April 19, 2018, the District Court

          18   magistrate judge (the “Magistrate Judge”) issued a minute order granting attorneys’ fees and costs

          19   regarding discovery disputes in the Infringement Action, ordering the Debtor to pay SPI $21,886.60

          20   in attorneys’ fees and costs (the “Sanction Order”).

          21          13.     SPI purported to enforce the Sanction Order against the Debtor’s property as follows:

          22   (i) recordation of an Abstract of Judgment in the County of Los Angeles on October 30, 2018,

          23   bearing Instrument No. 20181101376, in the interest amount of $7,044.50 and attorneys’ fees of

          24   $21,886.60 (the “Sanction Order Abstract”), and (ii) recordation of a Notice of Judgment Lien with

          25   the California Secretary of State on November 5, 2018, bearing Instrument No. 18-7681289535, in

          26   the amount of $28,931.10 (the “Sanction Order Judgment Lien”).

          27          14.     SPI purported to enforce the Default Judgment against the Debtor’s property as

          28   follows: (i) recordation of an Abstract of Judgment in the County of Los Angeles on October 30,
                                                                  3
2102379
          Case 2:19-bk-10762-NB          Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57                Desc
                                           Main Document    Page 4 of 7


           1   2018, bearing Instrument No. 20181101375, in the principal amount of $5,266,380.68 (the “Default

           2   Judgment Abstract” and collectively with the Sanction Order Abstract, the “Abstracts of Judgment”)

           3   and (ii) recordation of a Notice of Judgment Lien with the California Secretary of State on

           4   November 5, 2018, bearing Instrument No. 18-7681285470, in the amount of $5,266,928.18 (the

           5   “Default Judgment Lien” and collectively with the Sanction Order Judgment Lien, the “Judgment

           6   Liens”).

           7          15.     On November 2, 2018, the Debtor filed a Notice of Appeal of the Default Judgment

           8   before the Ninth Circuit Court of Appeals (the “Ninth Circuit”), commencing Case No. 18-56478

           9   (the “Circuit Appeal”).

          10          16.     On January 16, 2019, the Debtor filed an emergency motion for a limited remand in

          11   the Circuit Appeal, in order to file a motion to, among other things, vacate the default and the

          12   Default Judgment with the district court pursuant to Rule 60(b) of the Federal Rules of Civil

          13   Procedure.

          14          17.     In less than a week after seeking expedited relief before the Ninth Circuit, on January

          15   22, 2019, the Ninth Circuit issued an order granting the Debtor’s request. The Ninth Circuit ordered

          16   that the Circuit Appeal be remanded to the district court for the limited purpose of enabling the

          17   Debtor to file and the district court to consider a Federal Rule of Civil Procedure 60(b) motion (the

          18   “Limited Remand”).

          19          18.     On January 22, 2019, Koi filed its Motion to Vacate Default and Default Judgment

          20   with the district court (corrected on January 23, 2019 as Doc. #135 in the Infringement Action) (the

          21   “Motion to Vacate”).

          22          19.     The Motion to Vacate has been fully briefed, and stands submitted to the District

          23   Court as of March 15, 2019. On April 23, 2019, the Magistrate Judge issued a report and

          24   recommendation (the “Report and Recommendation”) in which the Magistrate Judge recommends

          25   denial of the Debtor’s Motion to Vacate. The Debtor is submitting objections to the Report and

          26   Recommendation to be considered by the District Court. As of the filing of this Complaint, no

          27   ruling on the Motion to Vacate has been issued by the District Court.

          28
                                                                  4
2102379
          Case 2:19-bk-10762-NB          Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57                   Desc
                                           Main Document    Page 5 of 7


           1          20.     Presently in the Circuit Appeal, on May 3, 2019 the Ninth Circuit entered an order

           2   extending the Limited Remand until July 2, 2019 to allow sufficient time for the District Court to

           3   issue its decision on the Motion to Vacate.

           4          21.     If the Motion to Vacate is granted and the Default Judgment is vacated (or

           5   alternatively, if the Debtor prevails on the Circuit Appeal), the Default Judgment Abstract and

           6   Default Judgment Lien must be released and/or expunged as void.

           7          22.     The Default Judgment and the recordation of the Default Judgment Liens resulted in

           8   Wells Fargo Trade Capital Services, Inc. (“Wells Fargo”), the Debtor’s prepetition lender, sending

           9   the Debtor a Notice of Events of Default and Reservation of Rights letter dated December 11, 2018

          10   (the “Default Letter”) giving notice to the Debtor of its alleged default under the asset based loan

          11   (the “Wells Loan”).

          12          23.     Under the terms of the Wells Loan, Wells Fargo directly received payments from the

          13   Debtor’s customers via check to a Lock Box and the Debtor remitted receivables paid by credit card

          14   to Wells Fargo on a weekly basis. Wells Fargo advanced funds to the Debtor in its sole discretion.

          15   Because of the recordation of SPI’s Judgment Liens, however, Wells Fargo ceased all advances to

          16   the Debtor as of December 20, 2018 and the Debtor was forced to seek bankruptcy protection to

          17   preserve its business and pay its employees.

          18          24.     As of November 5, 2018 (the date of recordation of the Judgment Liens against the

          19   Debtor), the Debtor’s liabilities greatly exceeded its assets. The same is true at the time the

          20   Abstracts of Judgment were recorded, just six days earlier. At that time, the Debtor’s assets were

          21   worth approximately $10 million, while the Debtor’s liabilities were in excess of $15 million.

          22                                       FIRST CLAIM FOR RELIEF

          23                     Avoidance and Recovery of Preferences Against the Defendant

          24                          [11 U.S.C. §§ 544(b), 547; Fed. R. Bankr. P. 7001(2)]]

          25          25.     The Debtor refers to and, by this reference, incorporates and alleges herein, each and

          26   all of the allegations set forth in Paragraphs 1 through 24, inclusive, as though fully set forth herein.

          27          26.     The Abstracts of Judgment and Judgment Liens constitute “transfers” as that term is

          28   used in section 547 of the Bankruptcy Code and as defined in section 101 of the Bankruptcy Code.
                                                                   5
2102379
          Case 2:19-bk-10762-NB          Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57                   Desc
                                           Main Document    Page 6 of 7


           1           27.    The Abstracts of Judgment and Judgment Liens were each recorded within the 90

           2   days preceding the Debtor’s bankruptcy filing.

           3           28.    The Abstracts of Judgment and Judgment Liens were obtained for or on account of an

           4   antecedent debt owed by the Debtor to SPI before the liens arose.

           5           29.    Enforcement of the Abstracts of Judgment and/or the Judgment Liens will enable SPI

           6   to receive more than it would receive as a creditor if this were a chapter 7 case, the liens had not

           7   been obtained and SPI received payment of its debt to the extent provided by the provisions of the

           8   Bankruptcy Code.

           9           30.    As of the dates of recordation of the Abstracts of Judgment and Judgment Liens and

          10   at all times relevant to this Complaint, the Debtor was insolvent (and is presumed to have been

          11   insolvent under the Bankruptcy Code).

          12           31.    For the foregoing reasons, pursuant to Sections 544(b) and 547(b) of the Bankruptcy

          13   Code, the Debtor may avoid each of the Abstracts of Judgment and Judgment Liens for the benefit of

          14   this estate.

          15                                     SECOND CLAIM FOR RELIEF

          16                                 Declaratory Relief Against the Defendant

          17                               [28 U.S.C. § 2201; Fed. R. Bankr. P. 7001(2)]

          18           32.    The Debtor refers to and, by this reference, incorporates and alleges herein, each and

          19   all of the allegations set forth in Paragraphs 1 through 31, inclusive, as though fully set forth herein.

          20           33.    An actual controversy exists between the Debtor, on the one hand, and Defendant

          21   SPI, on the other hand, as to the validity, priority, and extent of the Default Judgment Abstract and

          22   Default Judgment Lien.

          23           34.    In the event that the Debtor prevails on either its Motion to Vacate or the Circuit

          24   Appeal, the Default Judgment—the judgment underlying both the Default Judgment Abstract and

          25   Default Judgment Lien—will be void. Accordingly, both the Default Judgment Abstract and Default

          26   Judgment Lien would similarly be void and must be expunged.

          27           35.    Upon information and belief, SPI disputes the Debtor’s contentions in this regard.

          28
                                                                   6
2102379
          Case 2:19-bk-10762-NB         Doc 173 Filed 05/07/19 Entered 05/07/19 14:54:57                 Desc
                                          Main Document    Page 7 of 7


           1          36.     Thus, the Debtor requests that, in the event the Default Judgment is vacated by either

           2   the District Court or Ninth Circuit, this Court enter a declaratory judgment that the Default Judgment

           3   Abstract and Default Judgment Lien are void and hereby expunged.

           4                                         PRAYER FOR RELIEF

           5          WHEREFORE, the Debtor prays for judgment against the Defendant as follows:

           6          1.      On the First Claim for Relief, (a) avoiding the Abstracts of Judgment and Judgment

           7   Liens described above, (b) discharging any property affected by the Abstracts of Judgment and/or

           8   Judgment Liens, and (c) directing SPI to make such conveyance, satisfaction or release as may be

           9   proper to evidence the avoidance of such lien of record;

          10          2.      On the Second Claim for Relief, a declaration that, in the event the Default Judgment

          11   is vacated by either the district court or Ninth Circuit, the Default Judgment Abstract and Default

          12   Judgment Lien are void and hereby expunged;

          13          3.      On All Claims for Relief, for costs of suit incurred herein; and

          14          4.      On All Claims for Relief, for such other relief as the Court deems just and proper.

          15    DATED: May 7, 2019                             BRUTZKUS GUBNER
          16

          17                                                   By:    /s/ Susan K. Seflin
                                                                  Susan K. Seflin
          18                                                      Jessica L. Bagdanov
                                                               Attorneys for Plaintiff and Chapter 11 Debtor
          19                                                   and Debtor in Possession
          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 7
2102379
